Opinion issued January 7, 2010











In The
Court of Appeals
For The
First District of Texas



NOS. 01-06-01181-CV
          01-07-00033-CV



PACIFIC LIFE INSURANCE COMPANY AND CONFEDERATION LIFE
INSURANCE AND ANNUITY COMPANY, Appellants

V.

RAPID SETTLEMENTS, LTD. AND JOYCE ALLEN, Appellees



On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 870026



MEMORANDUM  OPINION
 Appellants, Pacific Life Insurance Company and Confederation Life insurance
Company, filed motions to dismiss the above-referenced appeals.  The motions
comply with the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
	The Clerk of this Court is directed to issue the mandate immediately.  Tex. R.
App. P. 18.1.
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).